Citation Nr: 0811902	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-00 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Lincoln, Nebraska


THE ISSUE

Entitlement to an increase in a 70 percent rating for 
dysthymia with a history of post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had verified active service from December 1988 to 
March 1989.  She also had additional service in the Air 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 RO rating decision 
that denied an increase in a 70 percent rating for dysthymia 
with a history of PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The Board notes that the most recent medical evidence of 
record, as to the veteran's service-connected dysthymia with 
a history of PTSD, is dated in December 2005, almost two and 
a half years ago.  

The veteran was last afforded a VA psychiatric examination in 
December 2005.  At that time, the examiner specifically noted 
that the veteran had been seen frequently at the Lincoln, 
Nebraska VA PTSD Clinic.  The examiner also stated that the 
veteran was seen at such facility for both medications and 
for individual therapy.  As to diagnoses, the examiner 
indicated that the diagnosis of a dysthymic disorder was made 
in the past and that it was the most practical working 
diagnosis.  The examiner stated that a number of other 
diagnoses had been used including schizoaffective disorder, 
bipolar disorder with psychotic features, PTSD, and others.  
The examiner commented that all of the veteran's symptoms 
were intertwined and that it was not possible to separate 
them from the dysthymic disorder and that, therefore, it 
seemed like a practical solution to keep a dysthymic disorder 
as the diagnosis for examination purposes.  A Global 
Assessment of Functioning (GAF) score of 48 was assigned.  
The examiner also reported that the veteran had an increase 
in the symptoms of her psychiatric condition.  The Board 
notes, however, that the December 2005 VA psychiatric 
examination report appears to indicate a decrease of 
symptomatology from the prior April 2004 VA psychiatric 
examination report.  

A previous August 2005 VA hospital discharge summary 
indicated that the veteran had been hospitalized for her 
psychiatric disorder from August 10, 2005 to August 25, 2005.  
The diagnosis was bipolar disorder, mixed episode, with 
psychotic features.  It was reported that the GAF scores at 
the time of admission were 18 to 20, and that the GAF scores 
at discharge were 54 to 58.  

In a January 2006 VA form 9, the veteran's attorney noted 
that the veteran reported that she suffered from total 
occupational and social impairment.  The attorney also stated 
that the veteran often did not eat properly, suffered from 
severe nightmares, and would forget when she did certain 
things.  The attorney alleged that due to the veteran's 
symptoms, it was likely that a rapid, totally debilitating, 
flare-up of her PTSD symptoms could occur.  

The Board observes that the veteran has not been afforded a 
VA psychiatric examination in almost two and a half years.  
Additionally, although the veteran was receiving frequent 
treatment at the time of her examination in December 2005, 
there are no recent treatment reports of record.  The 
evidence of record also includes somewhat conflicting reports 
as to the nature of the veteran's current psychiatric 
condition.  Further, the record clearly raises a question as 
to the current severity of the veteran's service-connected 
dysthymia with a history of PTSD.  Therefore, the Board finds 
that a current examination is necessary.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford 
a contemporaneous medical examination where examination 
report was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  Specifically noted in this regard are records of 
pertinent treatment received since December 2005.  

Finally, the Board finds that the requirements of VA's duty 
to notify and assist the claimant have not been met.  38 
U.S.C.A. §§ 5103, 5103a; 38 C.F.R. § 3.159.  The notice 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify the veteran of what information 
or evidence is necessary to substantiate his claims; what 
subset of the necessary information or evidence, if any, the 
claimant is to provide; what subset of the necessary 
information or evidence, if any, the VA will attempt to 
obtain; and a general notification that the claimant may 
submit any other evidence he has in his possession that may 
be relevant to the claim(s).  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

Recently, the U.S. Court of Appeals for Veterans Claims 
(Court) held in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), that for a claim for increased compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, under Vazquez, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra. 

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran.  The RO provided the 
veteran with a VCAA notice letter in December 2005.  The 
notice letter did not specifically notify the veteran that 
she should provide evidence of the effect that worsening 
disabilities had on her employment and daily life (such as a 
specific measure or test).  The letter also did not notify 
the veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the of the symptoms of the condition 
for which the disability compensation is being sought, 
including their severity and duration, and their impact on 
employment and daily life.  Thus, on remand the RO should 
also provide corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should provide the veteran 
with VCAA notice that is compliant with 
the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  
Specifically, the notice should advise 
the veteran that to substantiate the 
claim for entitlement to an increase in a 
70 percent rating for dysthymia with a 
history of PTSD, she must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating a worsening or increase 
severity of the disability and the effect 
that worsening has on her employment and 
daily life.  The veteran should also be 
afforded a copy of the applicable 
criteria needed for increased (higher) 
ratings under the applicable Diagnostic 
Codes for rating the service-connected 
disability on appeal.  

Also advise the veteran that if an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.  

In addition, provide examples of the 
types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  Ask the veteran to identify all 
medical providers who have treated her for 
psychiatric problems since December 2005.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, VA treatment records (to 
include any such records from the Lincoln, 
Nebraska VA Medical Center and PTSD 
Clinic) since December 2005 should be 
obtained.  

3.  Have the veteran undergo a VA 
examination to determine the current 
severity of her service-connected 
dysthymia with a history of PTSD.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All signs and 
symptoms of the service-connected 
dysthymia with a history of PTSD should 
be reported in detail.  

4.  Thereafter, readjudicate the claim for 
entitlement to an increase in a 70 percent 
rating for dysthymia with a history of 
PTSD.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case to the veteran and 
her representative, and provide an 
opportunity to respond before the case is 
returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

